Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in reply to 09/15/2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Cancelled Claims
Claims 1-30 have been cancelled without prejudice or disclaimer.

Allowed Claims
Claims 31-45 are allowed, renumbered 1-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Harlev et al., US 20100299207 A1, does not disclose the details of a method/system “… being implemented on the on-board computer system that includes one or more physical processors, the method comprising: receiving, by the on-board computer system, a request from a passenger-provided device, wherein the request comprises a seat location and a service associated with the request; providing, by the on-board computer system, the request to the one or more attendant devices; receiving, by the on-board computer system, acknowledgement information from a first attendant device of the one or more attendant devices, wherein the acknowledgement information comprises an indication that the service associated with the request is in progress or complete” Including different combinations of features recited in the claims, as filed on 09/15/2020,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUDE JEAN GILLES whose telephone number is (571)272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        April 10, 2021